Citation Nr: 0825376	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-11 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for acne 
vulgaris in excess of 10 percent.

2.  Entitlement to an increased disability rating for benign 
prostate hypertrophy in excess of 20 percent.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2002, May 2003 and July 2005 
rating decisions of the Boston, Massachusetts Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In the 
November 2002 decision, the RO, in part, denied the veteran's 
claim for entitlement to service connection for pes planus.  
In the May 2003 rating decision, the RO continued the 
veteran's 10 percent disability rating for acne vulgaris.  In 
the July 2005 rating decision, the RO increased the veteran's 
disability rating to a 20 percent evaluation for benign 
prostate hypertrophy, effective December 11, 2003.

Regarding the veteran's benign prostate hypertrophy, the 
veteran has indicated that he is not satisfied with this 
result.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that in a February 2007 rating decision, the 
RO denied the veteran's claim for entitlement to service 
connection for bilateral pes planus on the basis that the 
evidence submitted was not new and material.  However, the 
veteran submitted a notice of disagreement (NOD) within a 
year of the November 2002 rating decision, the RO issued a 
statement of the case (SOC) in February 2004, and the veteran 
filed a substantive appeal later that month.  Hence, he 
perfected a timely appeal.

Therefore, the November 2002 rating decision is not final and 
the veteran's claim of entitlement to service connection for 
bilateral pes planus is still in appellate status.  38 C.F.R. 
§ 20.200 (2007) (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, 
a substantive appeal).  This claim will thus be adjudicated 
on its merits, rather than as an application to reopen.

In a March 2004 letter, the veteran's representative 
submitted a claim to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This claim has not 
yet been adjudicated and is referred to the RO for initial 
adjudication.

The veteran was scheduled to appear at a hearing before a 
Veterans Law Judge at the RO in May 2008.  He did not report, 
and his hearing request is deemed withdrawn. 

In July 2008 the Board granted the veteran's motion to have 
his case advanced on its docket.  38 C.F.R. § 20.900(c) 
(2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the veteran's claim for acne vulgaris, he most 
recently underwent a VA skin examination in February 2003.  
The examiner noted that the veteran had no current active 
acne and that the veteran's principle complaints involved a 
secondary problem of neck/shoulder pain secondary to his 
sebaceous cyst removal three years ago.  He also underwent a 
VA neurological examination in August 2004 that addressed the 
scar on his neck.

In September 2006, the veteran presented to the VA Medical 
Center (VAMC) for treatment of seborrheic keratosis.  The 
veteran also had contact dermatitis and other eczema.

In a July 2008 statement, the veteran's representative 
claimed that the veteran was entitled to a new VA examination 
as his current skin condition had worsened.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran's February 2002 testimony, his 
representative's July 2008 statement and the September 2006 
examination provide evidence of worsening since the last 
examination in February 2003.  The veteran is competent to 
provide an opinion that his disabilities have worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Additionally, the criteria for rating of skin diseases were 
modified as of August 30, 2002.  See 67 Fed. Reg. 49,590 
(2002).  There is no indication that the veteran was ever 
informed of this change, or that the claim was considered by 
the RO on that basis.

Regarding the benign prostate hypertrophy issue, the 
veteran's most recent VA examination for prostatis was in 
June 2005.  The VA examiner noted that the veteran complained 
of occasional urinary incontinence and impotence urinated 7 
to 8 times a day and twice nightly; and used a pad up to two 
times a day.

In a July 2006 statement, the veteran reported that he 
urinated 3 to 4 times a night and that he changed his pads at 
least 4 times a day.  This evidence of worsening triggers 
VA's duty to provide a new examination.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran has not received VCAA compliant notice that he 
should substantiate the increased rating claims with evidence 
of their impact on daily life.  He also did not receive VCAA 
notice with regard to the rating criteria.

Regarding the bilateral pes planus issue, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The veteran has a current diagnosis of pes planus.  He 
underwent a VA examination in July 2002.  The diagnosis was 
acquired flatfoot.  However, the VA examiner did not give an 
opinion as to the relationship of the disability to service.  
Additionally, the VA examiner did not provide an opinion as 
to whether any pre-existing foot condition was aggravated 
beyond its natural progression during service.  See 38 
U.S.C.A. § 1153 (West 2002) (providing that a pre- existing 
disease or injury will be considered to have been aggravated 
by active service where there is an increase in disability 
during service absent a finding that the increase was due to 
the natural progress of the disease).  The record shows that 
the veteran was found to have moderate pes planus on his pre-
induction examination, but was found to have third degree pes 
planus on separation from service.

Thus, the RO should schedule the veteran for a VA examination 
to determine the nature, extent, and etiology of any current 
bilateral pes planus, to include whether any pre-existing 
foot condition underwent a permanent worsening during service 
beyond its natural progression. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements 
of Vazques-Flores v. Peake, 22 Vet. App. 
37 (2008).  The notice should advise the 
veteran that to substantiate a claim for 
an increased rating for his acne vulgaris 
and benign prostate hypertrophy, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase severity of the disability and 
the effect that worsening has on his 
employment and daily life.

The letter should also include the rating 
criteria for benign prostatic hypertrophy 
and acne vulgaris in Diagnostic Codes 
7527 and 7806.

2.  The veteran should be afforded a VA 
dermatological medical examination to 
determine the nature, extent, and 
severity of the service-connected skin 
condition.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should report 
the percentage of the whole body, and the 
percentage of exposed areas affected by 
acne vulgaris.  The examiner should 
indicate whether the skin disease has 
required intermittent systemic therapy 
for a total duration of six weeks or more 
during the past 12-month period.

3.  The veteran should be afforded a VA 
genitourinary examination for the purpose 
of determining the current status of his 
service-connected benign prostate 
hypertrophy.  The claims folder should be 
made available to the examiner for 
review.  Following a review of the 
relevant medical records in the claims 
file, the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner should identify 
all abnormal findings including any 
voiding dysfunction, urinary frequency, 
obstructed voiding, renal dysfunction, or 
other complications.

4.  The veteran should be afforded a VA 
examination in order to determine whether 
current pes planus was incurred or 
aggravated in service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After completion of the 
examination and review of the record, the 
examiner should answer the following 
questions: 1) does the veteran have a 
current bilateral foot disability?  2) If 
the veteran is found to have a current 
bilateral foot disability, is it at least 
as likely as not (50 percent or greater 
probability) that the current foot 
disability had its onset in service or is 
the result of a disease or injury in 
active service, is the result of a 
service-connected disability? If the pes 
planus pre-existed service, was there a 
permanent increase in disability during 
service?

The examiner should provide a rationale 
for all opinions. 

5.  If any benefit remains denied, issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




